Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/30/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, -as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 9 use negative claim language (example: does not include), that does not have basis in the originals disclosure. It is unclear what scope of the claim the applicant is trying to secure. Indicating what something is “not including” does not positively recite what it “is” 
For the purpose of examination, the examiner would like to make a small suggestion regarding claim presentation and the disclosed inventive concept according to the specification. It appears (with regards to Figure 1 of applicant’s specification) the applicant would like to claim the functionality and elements that work in tandem. It can be difficult for the public to understand the meets and bounds of the claimed invention when the use of negative claim language comes into play without support from the specification. Regarding the disclosure of Figure 1, it appears the term “disregard” is being used inappropriately, though it is defined by the specification to mean “not performing output and not asking a user for an action” where the figure clearly shows what the invention “is doing”. It appears to the examiner that clarity would require the applicant to state the positive that in terms of the decision being made, the system is either outputting the log, or sending the log to the “anomaly instance registration unit” where it is therefore being forwarded or read back into the “anomaly instance information storage unit”, and therefore not “disregarded” (as the system has some regard for it’s processing afterward).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-9 are rejected under 35 U.S.C. 102(a(1)) as being taught by Kiyomi Wada et al. (US Publication 2015/0135312), hereafter Wada in view of.

Regarding claims 1, 8, and 9 Wada discloses a log analysis system (service monitoring server) comprising:

a storage unit (storage device 203) that records information (information via configuration, performance, baseline, and event 304-307) indicating a situation where a log  that was disregarded (past monitoring value on which abnormality determination is based via baseline; Paragraph [0036]) based on a past user input was output (via a service used by an end user; Paragraph [0041]); and

(service monitoring manager 114 via over baseline S1505)  that:

when information indicating a situation where a log to be determined (abnormality of service monitoring value via component monitoring value) is different (over baseline via true step 412) from the information indicating the situation where the log that was disregarded (via baseline information) was output, determines to output (storing the differential even in the event information; Paragraph [0093]) a message including the log to be determined (adding work information to monitoring information); (via Paragraph [0045, 0046, 0048, 0084, and 0093])

and when information indicating the situation where the log to be determined (abnormality of service monitoring value via component monitoring value or a baseline per service to be monitored) is similar (over baseline via false set 413) to the information indicating the situation where the log that was disregarded was output (past event via baseline information), determines to disregard the log to be determined by outputting the message (via storing it in the baseline information) that does not include the log to be determined (Paragraph [0090 and 0091]. (Figure 15)

Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and further discloses further comprising a registration unit (via baseline setting processing 413) that reads action content input by a user for the log to be determined and, when the action content (action 802f via event information 802; Paragraph [0069]) indicates disregarding the log to be determined, records information indicating the situation where the log to be determined was output in the storage unit (storage device 203) as the information indicating the situation where the disregarded log was output. (Figure 3)


Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and further discloses further comprising a form determination unit (via work information mounted system monitoring information stream 706) that determines which of a plurality of predetermined forms including a changeable variable part (stream via over-time changeable information) in the log to be determined and an unchangeable constant part (via identification information) in the log to be determined is matched to the log to be determined, (Paragraph [0035 and 0038])

wherein the information indicating the situation where the log to be determined was output includes at least one of the form (stream) in the log to be determined and a value (measurement value) of the variable part in the log to be determined.(Paragraph [0035])


Claim 4 is rejected for the reasons set forth hereinabove for claim 3, and further discloses 

wherein the form determination unit is further configured to determine which of the plurality of predetermined forms (stream or ID) is matched to a plurality of logs output within a predetermined period with respect to a time when the log to be determined was output, and

(via differential event) of the forms of the plurality of logs. (Paragraph [0094])


Claim 5 is rejected for the reasons set forth hereinabove for claim 4 and further discloses further comprising:

a determined log storage unit (via event information comparison processing 1506) that accumulates logs whose forms have been determined by the form determination unit; (Paragraph [0093]) and

a selection unit (display period designation unit 1802) via monitor screen) that excludes, from the permutation or the combination of the forms of the plurality of logs, the form (via differential events) which occurs at a frequency (via frequently occur) that is higher than or equal to a predetermined threshold in logs accumulated in the determined log storage unit (via event information comparison processing 1506). (Paragraph [0099])


Claim 6 is rejected for the reasons set forth hereinabove for claim 3 and further discloses further comprising an extraction unit that extracts (via differential event list display unit 1803), from the information indicating the situation where the log to be determined was output (baseline), only information including the value of the variable part (via differential event) in the log to be determined. (Paragraph [0098])


Claim 7 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the information indicating the situation where the log to be determined was output includes at least one of performance information and alive monitoring information (component monitoring value information) on a device (server or terminal via web system 101; Paragraph 0052) related to the log to be determined. (Figures 1 and 2)

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryosuke Togawa (US Publication 2014/0289735) and Jeffery Calcaterra et al. (US Publication 2011/0093413) for statistic evaluation for performance assessment by analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013.  The examiner can normally be reached on Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/09/14/2021Examiner, Art Unit 2181                              

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181